            Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 ROSA MARIA SANTIAGO CONCEPCIÓN, )
 NATIVIDAD CONCEPCIÓN RIVERA,       )                    Civil Action No.
                                    )
           Plaintiffs,              )
                                    )                    [Removal from the Court of First
 v.                                 )                    Instance, Superior Court of San Juan,
                                    )                    Commonwealth of Puerto Rico,
 DAVOL, INC., C.R. BARD, INC., BARD )                    Civil No. SJ2020CV03729]
 SHANNON LTD., FRANCISCO A. BATLLE )
 BATLLE,                            )
                                    )
           Defendants.              )
                                    )


                                   NOTICE OF REMOVAL

       Defendants C. R. Bard, Inc., Davol, Inc., and Bard Shannon Ltd., (collectively “Bard”)

hereby remove this Action from the Court of First Instance, Superior Court of San Juan,

Commonwealth of Puerto Rico, to the United States District Court for the District of Puerto Rico.

Bard appears for the purpose of removal only and reserves all defenses and rights available to it.

In support of removal, Bard further states as follows:

I.     PROCEDURAL BACKGROUND AND RELEVANT FACTS

       A. Background

       1.       On or about October 29, 2020, Plaintiffs commenced this civil action in the Court

of First Instance, Superior Court of San Juan, Commonwealth of Puerto Rico by filing a Complaint

captioned Rosa Maria Santiago Concepción et al. v. C.R. Bard Inc., et al., Civil Case No.

SJ2020CV03729 (the “State Court Action”). In the Complaint, Plaintiff Rosa Maria Santiago

Concepción (“Plaintiff Santiago Concepción”) and Plaintiff Natividad Concepción Rivera

(“Plaintiff Concepción Rivera”) (collectively, “Plaintiffs”) allege that Bard designed,

manufactured, marketed, and sold a medical device called a Ventrio ST Hernia Patch (“Ventrio
              Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 2 of 16




ST”), which was surgically implanted into Plaintiff Santiago Concepción in or around June 16,

2019, in connection with a hernia repair. See Compl. ¶¶ 2, 4. Plaintiffs additionally allege that

the Ventrio ST manufactured and sold by Bard suffered from design, warning and manufacturing

defects. See Compl. ¶¶ 23, 24. Plaintiff Santiago Concepción further alleges that she endured

“great pain and suffering as a result of the defective mesh,” and “[a]s a result of the defendants’

negligent actions and omissions, the plaintiff suffered physical harm and severe mental

distress. . . .” See id. ¶¶ 27, 53. Plaintiffs assert various product-liability claims against Bard,

including claims for strict liability, design, manufacture, and warning defects.1 Bard has not served

an Answer to the Complaint or has otherwise plead. Pursuant to Fed. R. Civ. P. 81(c)(2)(C), Bard

must answer or present other defenses or objections on or before December 14, 2020—that is, 7

days after filing of this Notice of Removal. Pursuant to 28 U.S.C. § 1446(a), Bard has attached

copies of all process, pleadings and orders served on it in the State Court Action as Exhibit A to

this Notice of Removal. A translated copy of the Complaint is attached as Exhibit B.

         2.       Plaintiffs also attempt to allege a claim for lack of informed consent against

Dr. Francisco A. Batlle Batlle (“Dr. Batlle Batlle”). See Compl. ¶ 39.

         3.       As of the filing of this notice of removal, none of the Bard defendants had been

served with the Summons and Complaint.

         4.       To the best of Bard’s knowledge, Defendant Dr. Batlle Batlle has not yet been

served with a copy of the Summons and the Complaint. The consent of unserved defendants is




1
  In their discussion regarding the purported defects associated with the Ventrio ST, Plaintiffs also raise an entirely
irrelevant criminal proceeding from 25 years ago involving a different division of Bard and which had no connection
to the hernia mesh. See United States v. CR Bard. Inc., 848 F. Supp. 287 (D. Mass. 1994) (involving angioplasty
catheters). Compl., ¶ 16. That litigation and the related plea agreement are not only irrelevant, but are also unfairly
prejudicial, improper character evidence, and would be excluded for numerous reasons pursuant to Federal Rules of
Evidence 401-404 and 609. Similar considerations apply two Plaintiffs’ reference to “thousands of” claims by other
plaintiffs related to Bard’s hernia mesh devices. See id. ¶ 15.

                                                          2
            Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 3 of 16




not required for successful removal. See, e.g., 28 U.S.C. § 1441(b); see also Nogueras-Cartagena

v. Rossello-Gonzalez, 182 F.R.D. 380, 384 (D.P.R. 1998) (ruling that removal was proper where

neither defendant had been served, and codefendant “was not required to join in the notice

of removal, since service of process had not effected.”).

       5.       All of the Bard defendants consent to the removal of this action. Even if Dr. Batlle

Batlle had been served, his consent to remove is not necessary because he is fraudulently joined in

this action. See Polyplastics, Inc. v. Transconex, Inc., 713 F.2d 875, 877 (1st Cir. 1983) (“A party

fraudulently joined to defeat removal need not join in a removal petition, and is disregarded in

determining diversity of citizenship.”).

       6.       This case is removable under 28 U.S.C. § 1441(b) because no defendant who is

“properly joined and served” is a citizen of the Commonwealth of Puerto Rico.

       B. Bard’s Removal Is Timely

       7.       On November 9, 2020, Bard received the Complaint in the State Court Action. This

Notice of Removal is filed within 30 days of the date any defendant was served with a copy of the

initial pleading setting forth the claim for relief upon which this action is based. See 28 U.S.C.

§ 1446(b). Accordingly, the removal of this action is timely.

       8.       As more fully set forth below, this case is properly removed to this Court pursuant

to 28 U.S.C. § 1441 because Bard has satisfied the procedural requirements for removal and this

Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. In filing this

Notice of Removal, Bard reserve all defenses, including but not limited to lack of personal

jurisdiction, improper venue, insufficient process, insufficient service of process, and failure to

join and/or misjoinder of parties.




                                                 3
                  Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 4 of 16




II.          BARD HAS MET THE PROCEDURAL REQUIREMENTS FOR REMOVAL

             9.       No previous request has been made for the relief requested herein.

             10.      This Notice of Removal is properly filed in the District of Puerto Rico pursuant to

      28 U.S.C. § 1446(a).

             11.      No party in interest properly joined and served as a defendant in this action is a

      citizen of the state (Puerto Rico) in which this action was brought. See 28 U.S.C. § 1441(b).

             12.      The United Stated District Court for the District of Puerto Rico is the proper

      division to where this matter should be assigned because it is the District Court embracing the

      Court of First Instance, Superior Court of San Juan, Commonwealth of Puerto Rico, where

      Plaintiffs’ action is pending. See 28 U.S.C. § 1441(a); 28 U.S.C. § 119.

      III.   REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
             JURISDICTION PURSUANT TO 28 U.S.C. §§ 1332 AND 1441

             A. There Is Complete Diversity of Citizenship Between the Parties

             13.      There is complete diversity between Plaintiffs and the Bard defendants.

             14.      Plaintiff Santiago Concepción is a citizen and resident of the Commonwealth of

      Puerto Rico, City of San Juan. See Compl. ¶ 5.

             15.      Plaintiff Concepción Rivera is a citizen and resident of the Commonwealth of

      Puerto Rico, City of San Juan. See id.

             16.      Davol, Inc. is, and was at the time Plaintiffs commenced this action, a corporation

      organized under the laws of the State of Delaware with its principal place of business in Rhode

      Island and, therefore, is a citizen of Rhode Island for purposes of determining diversity. 28 U.S.C.

      § 1332(c)(1).

             17.      C. R. Bard, Inc. is, and was at the time Plaintiffs commenced this action, a

      corporation organized under the laws of the State of New Jersey with its principal place of business

                                                       4
         Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 5 of 16




in New Jersey and, therefore, is a citizen of New Jersey for purposes of determining diversity. 28

U.S.C. § 1332(c)(1).

        18.     Bard Shannon Limited is, and was at the time Plaintiffs commenced this action,

incorporated in Ireland with its principal place of business in Humacao, Puerto Rico. 28 U.S.C.

§ 1332(c)(1).

        19.     Plaintiffs plead that Dr. Batlle Batlle is a citizen of Puerto Rico, city of San Juan.

See Compl. ¶ 9.

        20.     Dr. Batlle Batlle and Bard Shannon Limited’s Puerto Rico citizenship does not

preclude the proper removal of this action, however, because both were fraudulently joined in this

case.

        B. The Court Should Disregard Dr. Batlle Batlle and Bard Shannon Limited’s
           Citizenship for Jurisdictional Purposes Because They Are Fraudulently Joined
           in this Action

        21.     The doctrine of fraudulent joinder represents an exception to the requirement that

removal be predicated solely upon complete diversity. “[U]nder the doctrine of fraudulent joinder,

removal is not defeated by the joinder of a non-diverse defendant where there is no reasonable

possibility that the state’s highest court would find that the complaint states a cause of action upon

which relief may be granted against the non-diverse defendant.” Universal Truck & Equip. Co. v.

Southworth-Milton, Inc., 765 F.3d 103, 108 (1st Cir. 2014). In this context, fraudulent joinder

“applies to the joinder of an in-state defendant against whom plaintiff simply has no chance of

success, whatever the plaintiff's motives.” Brown v. GlaxoSmithKline LLC, No. MDL No. 1:15-

md-2657-FDS, 2019 WL 2491587, at *42-43 (D. Mass. June 13, 2019) (citations omitted); see

also Five Star Quality Care, Inc. v. Sunrise Senior Living, Inc., No. 09-10503-RGS, 2009 WL

1456303, at *1 n.2 (D. Mass. May 22, 2009) (“Fraudulent joinder occurs when a defendant against


                                                  5
           Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 6 of 16




whom a plaintiff has no conceivable claim is named as a party to a lawsuit solely for the purpose

of defeating federal jurisdiction.”). As such, a court weighing the issue of fraudulent joinder, may

“consider additional evidence beyond the claims made in the pleadings, including affidavits of the

parties,” to determine whether the plaintiff has a genuine interest in pursuing claims against a

defendant. Phillips v. Medtronic, Inc., 754 F. Supp. 2d 211, 215 (D. Mass. 2010); Stewart v.

Ethicon, Inc., No. 19-4776, 2020 U.S. Dist. LEXIS 50271, at *13-14. (E.D. Pa. Mar. 19, 2020)

(denying remand and ruling that the plaintiff fraudulently joined a non-diverse defendant, finding

that plaintiff had no intent to pursue claims against that defendant). For the reasons stated below,

Dr. Batlle Batlle and Bard Shannon Limited are fraudulently joined in this action, and this Court

should disregard their citizenship.2

         22.      As noted above, Plaintiffs fraudulently joined Dr. Batlle Batlle and Bard Shannon

Limited and their presence will not prevent diversity jurisdiction. Plaintiffs have joined Dr. Batlle

Batlle and Bard Shannon Limited solely in an attempt to defeat Bard’s right to remove this action,

because their allegations against Dr. Batlle Batlle and Bard Shannon Limited do not demonstrate

a genuine intent to pursue claims against them. See generally Compl. ¶¶ 39-52.

         23.      Plaintiffs’ claim against Dr. Batlle Batlle is improper informed consent. Under

Puerto Rico law, the doctrine of informed consent “imposes on physicians the duty to inform their

patients about the nature and risks of the proposed medical treatment in order to place the patients

in a position to reach an intelligent and informed decision.” Santana-Concepción v. Centro


2
 After removal, Bard intends to seek transfer of this action to In Re: Davol, Inc./C.R. Bard, Inc., Polypropylene Hernia
Mesh Products Liability Litigation, Case No. 2:18-md-02846-EAS-KAJ (“MDL 2846”) (S.D. OH.), because this
case is one of many that have been filed in both federal and state courts across the country involving Bard’s hernia
repair devices made, at least in part, with polypropylene, including the product at issue in this action. This action
belongs in the MDL to facilitate judicial economy and coordinated pretrial proceedings, and, because there are other
similar cases in the MDL that raise the issue of fraudulent joinder of local healthcare providers, the MDL Judge should
rule on this recurring issue for the sake of economy and consistency of results. The Judicial Panel on Multidistrict
Litigation recently transferred another action involving the same question, which is currently pending in the MDL.
See Zimmerman v. Bard et al., Case No. 2:20-cv-04377-EAS-KAJ (S.D. OH) (filed September 8, 2020).

                                                           6
          Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 7 of 16




Médico del Turabo, Inc., 768 F.3d 5, 13 (1st Cir. 2014) (citations omitted). Further, a physician

is not required to inform the patient about “every remote, hypothetical risk posed by a medical

procedure,” but instead “the scope of the duty varies with the nature of the proposed treatment.”

Rodriguez-Sanchez v. United States, 380 F. Supp. 3d 184, 195 (D.P.R. 2016) (citations omitted).

       24.     Accordingly, the information a physician must furnish in the given case depends

on “information that would be given by ‘the average physician pursuant to the standards prevailing

in the medical community.’” Id. Therefore, as in a medical malpractice action, a plaintiff alleging

a lack of informed consent must provide an expert witness “to establish the information that should

have been divulged to the patient.” Id. (recommending the grant of summary judgment on

informed consent claim, where plaintiff argued that consent forms were inadequate but could not

provide expert testimony in support thereof).

       25.     Additionally, in order to prevail on such a claim, a plaintiff must also “prove that

the complained-of injury resulted from the failure of the physician to fully inform the patient (i.e.,

causation).” Santana-Concepción, 768 F.3d at 13. Under Puerto Rico law, “the question of

proximate causation is viewed from the perspective of the physician [and] the analysis does not

turn on whether the patient would have declined to consent if provided with the allegedly absent

information.” Id. As such, the appropriate inquiry is whether “in the normal course of events [the

physician] had to foresee that the lack of pertinent information would lead [the] patient . . . to take

a different decision than the one she would have taken if she had been suitably informed.” Id. at

14 (affirming summary judgment for physician on informed consent claim where plaintiff failed

to prove that her surgeon could reasonably foresee that “further discussing some of the possible

side effects of surgery . . . would have changed [plaintiff’s] decision to consent to surgery”). Most

fundamentally, Plaintiffs will not be able to prevail on any claim for lack of informed consent



                                                  7
           Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 8 of 16




because the Complaint plainly alleges that “Dr. Batlle Batlle was not in the same position as the

mesh manufacturers to know, and therefore inform Ms. Santiago, about all possible complications,

risks and dangers of the mesh,” because Bard’s disclosure of the risks was allegedly “incomplete,

inaccurate, and misleading.” Compl. ¶¶ 39, 41. Plaintiffs’ own pleading shows that they cannot

show that Dr. Batlle Batlle could have provided full risk information or that any purported lack of

informed consent caused their alleged injuries. Furthermore, Plaintiffs’ Complaint fails to discuss

the requirement for an expert witness, and nowhere do Plaintiffs suggest that their allegations are

supported by any expert testimony. These deficiencies demonstrate the lack of any genuine intent

to pursue claims against Dr. Batlle Batlle, and underscore that Plaintiffs joined their physician for

no reason other than to thwart Bard’s right to remove this case.3

         26.      A further examination of the Complaint confirms that this constitutes fraudulent

joinder, and that Plaintiffs’ case is directed at Bard, not Dr. Batlle Batlle. First, Dr. Batlle Batlle,

as Plaintiff Santiago Concepcion’s surgeon, does not bear any liability for the allegedly “defective

mesh” with which Plaintiff was implanted. Second, Plaintiffs essentially allege that Dr. Batlle

Batlle “completely failed to inform on the possible risks and complications” associated with the

Ventrio ST, stated that “I'm going to put a mesh in you,” and did not discuss “alternatives to

surgical treatments or meshes.” Compl. ¶¶ 42-44. Third, Plaintiff Santiago Concepción admits

that she signed a consent form for the surgery, but claims that “the document itself does not

constitute an explanation of the treatment, alternatives and risks of complications.” Id. ¶ 43.

         27.       However, Plaintiffs’ allegations against Dr. Batlle Batlle are not only internally

inconsistent, they contrast with the gravamen of Plaintiffs’ Complaint. Plaintiffs’ allegations


3
  Plaintiffs do not assert a claim for medical malpractice but to the extent they argue that there is any such claim
against Dr. Batlle Batlle based on their allegations, it likewise would fail for lack of expert testimony. See Borges ex
rel. S.M.B.W. v. Serrano-Isern, 605 F.3d 1, 6 (1st Cir. 2010). Therefore, any purported medical malpractice claim
would not preclude a finding a fraudulent joinder under these facts.

                                                           8
         Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 9 of 16




against Dr. Batlle Batlle, who implanted the Ventrio ST, are therefore irreconcilable with the crux

of their allegations against both Dr. Batlle Batlle and Bard. The core of Plaintiffs’ Complaint is

that the Ventrio ST was defective based on the “design, manufacture, marketing, labeling, lack of

adequate warnings, distribution, sale, and placement” of the product on the market. Compl. ¶ 10.

However, most significantly, Plaintiffs directly allege that Bard concealed the purported risks of

the Ventrio ST from Plaintiff Santiago Concepción’s implanting surgeon, claiming that “co-

defendant Francisco A. Batlle Batlle was not in the same position as the mesh manufacturers

to know, and therefore inform Ms. Santiago, about all possible complications, risks and

dangers of the mesh.” Id. ¶ 39. (emphasis added). Further, the Complaint asserts that Bard

provided “incomplete, inaccurate and misleading” warning and risk information to plaintiff’s

surgeon. Id. ¶ 41. Plaintiffs further allege that Ventrio ST was defective because polypropylene

elicits an immune response which allegedly causes “degradation and contraction of the Ventrio™

ST, as well as the surrounding tissue, and contributes to the development of adverse reactions.”

Id. ¶ 18. Finally, the Complaint also contends that polypropylene “is prone to degrade and

fragment over time, causing chronic inflation and fibrosis, resulting in continuous damage,” and

purportedly contains “additional compounds that are filtered from the product and are toxic to

tissues, increasing the inflammatory reaction and the intensity of fibrosis.” Id. ¶ 21.

       28.     In short, Plaintiffs repeatedly allege that Bard concealed and withheld material

information about the Ventrio ST from Plaintiff Santiago Concepción’s surgeon—undercutting

and refuting their claims that Dr. Batlle Batlle was aware of the product’s alleged dangers. For

instance, the Complaint asserts that Bard “had an obligation to know and disclose in a timely and

appropriate manner the scientific and medical information about Ventrio™ ST, as well as to fully

warn about its risks and side effects, but this was not done,” that the company “minimized or



                                                 9
            Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 10 of 16




omitted its risks and adverse effects,” and failed to provide “sufficient warnings or instructions on

the level of risk, complications and danger,” of the product. Id. ¶ 23. Plaintiffs also allege that

Bard “did not mention the risks, dangers, defects and disadvantages of Ventrio™ ST in their

marketing, but . . . promoted, marketed, sold and distributed” the device and “stopped disclosing

information about the mesh's tendency to fail and cause bodily harm as well as complications.”

Id. ¶ 24.

        29.     However, there is no allegation that Dr. Batlle Batlle played any role in the design,

manufacture, warnings, or marketing of the Ventrio ST and because he did not—and could not—

have had access to information that was allegedly withheld from him, Dr. Batlle Batlle cannot be

held responsible for Plaintiffs’ alleged injuries. In sum, the thrust of Plaintiffs’ Complaint is that

Bard—not Dr. Batlle Batlle—was responsible for the alleged defects in the design, manufacture,

warnings, marketing, and sale of the Ventrio ST that purportedly caused Plaintiffs’ injuries.

        30.     In clear contrast to the product liability claims against Bard, the medical

malpractice claims against Dr. Batlle Batlle are based on whether he failed to obtain informed

consent before Plaintiff Santiago Concepción’s implant surgery. Compl. ¶¶ 39-52. The crucial

aspects of the two sets of clearly disparate claims are diametrically opposed and logically

inconsistent.    Baisden v. Bayer Corporation is instructive on this point.           In Baisden, a

pharmaceutical manufacturer removed a products liability, prescription drug case to federal court,

asserting that the plaintiff fraudulently joined a local physician to defeat diversity. 275 F. Supp.

2d 759, 762-63 (S.D. W. Va. 2003). The district court agreed and denied remand, because the

complaint alleged that the manufacturer concealed or misrepresented information regarding the

drug’s safety, while also alleging that the physician was negligent in his failure to warn of possible

risks. Id. at 761-63. Recognizing the contrary positions, the court found that the plaintiff had



                                                 10
          Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 11 of 16




fraudulently joined the physician and dismissed him, which caused there to be complete diversity.

Id. at 763. Other courts have found fraudulent joinder in similar circumstances. See In re

Neurontin Mktg., No. 04-10981-PBS, 2006 U.S. Dist. LEXIS 98614, at *54-56 (D. Mass. Dec. 22,

2006) (recommending denial of remand and finding local physician fraudulently joined where the

“conclusory allegation that [the physician] negligently breached his duty to warn . . . of the risks

of Neurontin, when paired with the myriad of contradictory allegations against Pfizer . . .

particularly [in an MDL], is insufficient”); In re Baycol Prods. Litig., No. MDL 1431(MJD), 02-

4835, 2003 WL 21223842, at *2 (D. Minn. May 27, 2003) (finding that a physician was

fraudulently joined when allegations that he knew or should have known of Baycol’s risks were

inconsistent with allegations that the manufacturer concealed information); Louis v. Wyeth-Ayerst

Pharm., Inc., No. 5:00 CV102LN, 2000 U.S. Dist. LEXIS 22694, at *6 (S.D. Miss. Sept. 25, 2000)

(finding allegations of “manufacturers’ intentional concealment of the true risks of the drug(s),

coupled with dissemination through various media of false and misleading information of the

safety of the drug(s) at issue, belies any suggestion of knowledge, or reason to know by [the]

resident defendants”).4 As in the cases above, this Court should rule that Dr. Batlle Batlle is

fraudulently joined.


4
   Similarly, numerous courts have ruled that plaintiffs improperly joined malpractice claims against healthcare
providers with product liability claims against prescription product manufacturers. See, e.g., Sutton v. Davol, Inc.,
251 F.R.D. 500, 505 (E.D. Cal. 2008) (holding that malpractice claims against healthcare providers were fraudulently
misjoined with claims against manufacturers for the allegedly defective mesh patch, and “to preserve the interests of
judicial expediency and justice so that all pre-trial discovery on the products liability case can be coordinated in a
single forum.”); see also In re Guidant Corp., Implantable Defibrillators Prods. Liab. Litig., MDL No. 05-1708, Case
No. 07-1129, 2007 WL 5377783, *7 (D. Minn. June 4, 2007) (severing and remanding only the claims against
defendant hospital because “the basis for the causes of action against [the hospital] do not arise from the same
transaction and occurrences as those in the causes of action against the [medical device manufactures]”); In re Rezulin
Prod. Liab. Litig., MDL No. 1348, 2003 WL 21276425, *1-2 (S.D.N.Y June 2, 2003) (finding claims against non-
diverse physician were misjoined with claims against drug manufacturer); Stone v. Zimmer, Inc., No. 09-08202-CIV,
2009 WL 1809990, *4 (S.D. Fla. June 25, 2009) (“The joinder of the malpractice claim against [the doctor] and the
[pain management center] with the product liability claim against [the product manufacturer] is thus inappropriate
because these claims do not both involve common questions of law or fact and do not assert joint, several or alternative
liability arising out of the same transaction, occurrence or series of transactions or occurrences.”) (internal quotation
omitted).

                                                          11
         Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 12 of 16




        31.     Plaintiffs’ claims against Bard Shannon Limited also fail as they are not based on

any facts in the Complaint. Plaintiffs allege that Bard Shannon Limited “operates a factory in San

Gerónimo Industrial Park Lot 1 Road 3 KM 77.5 Humacao, Puerto Rico, and was the company

that manufactured, sold or distributed the defective mesh in question.” Compl. ¶ 7. Other than

this description, there are no allegations about how Bard Shannon Limited is liable under any cause

of action. Plaintiffs do not allege that Bard Shannon Limited defectively manufactured the device

at issue in this case, let alone allege any facts that support a manufacturing defect claim. There is

also not a stand-alone manufacturing claim. A manufacturing defect claim is required to allege

that the product is one that “differs from the manufacturer’s intended result or from other

ostensibly identical units of the same product line. For example, when a product comes off the

assembly line in a substandard condition it has incurred a manufacturing defect.” See Carballo-

Rodriguez v. Clark Equip. Co., 147 F. Supp. 2d 66, 71 (D.P.R. 2001) (citation omitted). Here,

there are no facts at all in the Complaint that Plaintiff Santiago Concepción’s Ventrio ST differed

from the intended result or was different in any way from “identical units of the same product

line.” The allegations of any defect associated with the Ventrio ST in the Complaint apply to all

Ventrio ST devices and not Plaintiff Santiago Concepción’s device in particular. See Compl.

¶¶ 23-26. Simply put, Plaintiffs have alleged no facts that support a manufacturing claim against

Bard Shannon Limited or any of the defendants in this case. Instead, Plaintiffs have simply lumped

Bard Shannon Limited in with the other Bard defendants in an attempt to destroy diversity

jurisdiction.

        32.     Accordingly, the Court should not consider Dr. Batlle Batlle’s or Bard Shannon

Limited’s in-state status as a bar to removal because their fraudulent joinder is obvious under




                                                 12
                    Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 13 of 16




       well-settled state law and because courts have found that a defendant is fraudulently joined where

       a plaintiff’s allegations revealed a lack of intent to pursue claims against those defendants.

III.               THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

                   33.       “[A] defendant’s notice of removal need include only a plausible allegation that

       the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating

       Co. v. Owens, 574 U.S. 81, 89 (2014); see 28 U.S.C. § 1332(a). A defendant’s allegations

       regarding the amount in controversy are presumed correct. See Owens, 574 U.S. at 89.

                   34.      Where, as here, a plaintiff does not specifically allege that the amount in

       controversy is less than the jurisdictional minimum, courts have readily found that the amount in

       controversy exceeds $75,000 where the plaintiff alleges injuries in connection with a prescription

       product. See, e.g., In re Rezulin Prods. Liab. Litig., 133 F. Supp. 2d 272, 296 (S.D.N.Y. 2001)

       (finding that a complaint alleging various injuries from taking a prescription drug “obviously

       asserts a claim exceeding $75,000”).

                   35.      Here, Plaintiff Santiago Concepción claims that she “has experienced great pain

       and suffering as a result of the defective mesh.” Compl. ¶ 27. Plaintiff Santiago Concepción also

       alleges that her injuries related to the Ventrio ST resulted in “serious damage” which caused her

       to spend “eight distressing days in the hospital.” Id. ¶¶ 25, 53. Furthermore, Plaintiff Santiago

       Concepción contends that she will have to undergo surgery and that “[t]he pain and suffering are

       not yet over.” Id. ¶ 53. Finally, Plaintiffs assert that they are entitled to damages “for the physical,

       emotional and economic damages suffered, including medical expenses, and all attorney costs and

       fees to the fullest extent permitted by law.”5 Id., Prayer for Relief. Given the nature of these

       alleged injuries and the broad scope of past and future damages sought in the Complaint, both



       5
           Bard denies that it caused Plaintiffs’ alleged injuries.

                                                                      13
         Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 14 of 16




economic and non-economic, it is “facially apparent” from the Complaint that the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs. As such, the

amount-in-controversy for diversity jurisdiction is satisfied and removal is proper. 28 U.S.C.

§ 1332(a).

       36.     In addition, a number of plaintiffs who have brought similar product liability

actions against Bard in federal court have specifically plead an amount-in-controversy in excess

of the required $75,000. See, e.g., Fiebig v. Davol Inc., No. 3:14-cv-01954 (N.D. Tex. filed June

16, 2014) (product liability case regarding Ventrio hernia patch and alleging damages in excess of

amount-in-controversy for federal diversity jurisdiction); Burge v. Davol Inc., No. 1:07-CV-06885

(N.D. Ill. filed Dec. 6, 2007) (Kugel mesh patch case seeking damages in excess of amount

required by 28 U.S.C. § 1332); Terrell v. Davol Inc., No. 2:13-cv-05074 (E.D. Pa. filed Aug. 28,

2013) (Marlex Mesh case alleging damages in excess of amount-in-controversy for federal

diversity jurisdiction); see also In re Rezulin, 133 F. Supp. at 295-96 (examining other suits

involving the same product to satisfy amount-in-controversy requirement).

       37.     Together, these cases, along with Plaintiffs’ Complaint, demonstrate that the

amount in controversy exceeds $75,000, and Bard has, therefore, sufficiently alleged the basis for

diversity jurisdiction at the notice-of-removal stage.

       38.     Bard will give written notice of the filing of this Notice of Removal as required by

28 U.S.C. § 1446(d). Attached hereto as Exhibit C is a copy of the Notification of Notice of Filing

of Removal, which will promptly be served upon Plaintiffs’ counsel and filed with the Clerk of

the Court of First Instance, Superior Court of San Juan, Commonwealth of Puerto Rico. See 28

U.S.C. § 1446(a), (d).




                                                 14
         Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 15 of 16




       39.     By removing this action to this Court, Bard does not waive any defenses, objections

or motions available to them under state or federal law.

       40.     Bard reserves the right to amend or supplement this Notice of Removal.

       41.     Bard requests a trial by jury on all issues so triable.

       WHEREFORE, Defendants C. R. Bard, Inc., Davol, Inc., and Bard Shannon Limited, and

Company pursuant to 28 U.S.C. § 1441, respectfully remove this action from the Court of First

Instance, Superior Court of San Juan, Commonwealth of Puerto Rico, to the United States District

Court for the District of Puerto Rico.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 7th day of December 2020.


                                                    PIETRANTONI MÉNDEZ & ÁLVAREZ LCC
                                                    Popular Center, 19th Floor
                                                    208 Ponce de León Avenue
                                                    San Juan, PR 00918
                                                    Tel: (787) 274-1212
                                                    Fax: (787) 274-1470

                                                    /s/ Néstor M. Méndez Gómez
                                                    Néstor M. Méndez Gómez
                                                    USDC-PR Bar No. 118409
                                                    nmendez@pmalaw.com

                                                    /s/ María Elena Martínez Casado
                                                    María Elena Martínez Casado
                                                    USDC-PR Bar No. 305309
                                                    mmartinez@pmalaw.com

                                                    Attorneys for Defendants C. R. Bard, Inc., Davol
                                                    Inc., and Bard Shannon Limited




                                                 15
         Case 3:20-cv-01695-DRD Document 1 Filed 12/07/20 Page 16 of 16




                                 CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that on this date we electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system and served a true and correct copy of the

foregoing by certified mail and via email to all counsel as identified on the service list below, this

7th day of December 2020.

                                                PIETRANTONI MÉNDEZ & ÁLVAREZ LCC
                                                Popular Center, 19th Floor
                                                208 Ponce de León Avenue
                                                San Juan, PR 00918
                                                Tel: (787) 274-1212
                                                Fax: (787) 274-1470

                                                /s/ Néstor M. Méndez Gómez
                                                Néstor M. Méndez Gómez
                                                USDC-PR Bar No. 118409
                                                nmendez@pmalaw.com

                                                /s/ María Elena Martínez Casado
                                                María Elena Martínez Casado
                                                USDC-PR Bar No. 305309
                                                mmartinez@pmalaw.com

 Carlos Vélez Colón
 Vélez Law Group
 421 Ave. Muñoz Rivera, Piso 10
 San Juan, PR 00918
 Tel.: 787-599-9003
 Email: jvelez@velezlawqroup.com
 Email: zcastro(@djesuslaw.com

 José Vélez
 Zuleika Castro De Jesús
 1969 S Alafaya Trail
 #379 Orlando, FL 32828
 Tel: 407-267-7130
 Email: jvelez@velezlawqroup.com
 Email: zcastro(@djesuslaw.com
 Counsel for Plaintiffs Rosa Maria Santiago
 Concepción and Natividad Concepción
 Rivera



                                                 16
